Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11328788. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 9728245 anticipate the claimed elements of the instant application 17740302.


Current Application # 17740302
US Pat # 11328788
For example:
Claim 1: 
a compare circuit configured to determine, in response to a number of detected
error bits in a read data from a first memory array, whether a fail word address
associated with the detected error bits is in an error table; and

a control circuit configured to increment a counter value corresponding to the
fail word address when the fail word address is in the error table, and further configured
to compare the counter value with a threshold value to replace memory locations,
corresponding to the fail word address, in the first memory array with backup memory
locations in a second memory array.
For example:
Claim 9: 
comparing, by a monitor circuit, a received fail word address with a plurality of fail word addresses in an error table, wherein the received fail word address is associated with one of the plurality of sequences of data; in response to the comparison, when the received fail word address is included in the plurality of fail word addresses, incrementing, by the monitor circuit, a counter value, corresponding to the received fail word, of a plurality of counter values in the error table, wherein the plurality of counter values are associated with the plurality of fail word addresses corresponding to the plurality of sequences of data; determining, by the monitor circuit, whether the plurality of counter values are greater than a threshold value; and in response to the determining, replacing, by a replace circuit, a plurality memory locations corresponding to the plurality of fail word addresses with a plurality of backup memory locations.


Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “compare circuit” in current application 17740302 and the limitation “comparing, by a monitor circuit” in US Pat # 11328788 are not identical but the overall scope of the claims are identical. Similarly, limitation “control circuit” in current application 17740302 and the limitation “monitor circuit” in US Pat # 11328788 are not identical but the overall scope of the claims are identical, because both circuit doing the same functionality-incrementing counter value. So, overall scope of the claims are identical and not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824